The Court.

If an action be brought on an account proved by the creditor according to the act of 1729, c. 20. s. 9. and the defendant on the trial shall prove, by lawful, indifferent testimony, that any article of the money, goods or labour, was never lent, sold or done, or that he has been charged for more than was expressly agreed, the jury ought to be directed to pay no regard to the probate, the plaintiff having been guilty of corrupt swearing.
2dly. But if all the articles of an account were really lent, sold or done, and the defendant on the trial prove by lawful, indifferent testimony, that the price of any of the articles lent, sold or done, was too high, in cases where there was no agreement as to price, or if the defendant prove that part of the sum charged as due has been paid, or in any manner satisfied, the probate shall, notwithstanding, he considered as evidence in the cause.
3dly. That as the direction prayed for by the counsel is general, and does not refer to corrupt swearing of the plaintiff, the said direction ought not to have been given; and the judgment of the Court below must be affirmed.